Citation Nr: 1004068	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder and manic depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1969.  

This appeal to the  Board of Veterans' Appeals (Board) arose 
from  a March 2002 rating decision in which the RO, inter 
alia,  denied the Veteran's claim for service connection for 
a psychiatric disability, to include bipolar disorder and 
manic depression.  The Veteran filed a notice of disagreement 
(NOD) in April 2002, and the RO issued a statement of the 
case (SOC) in April 2002.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in May 2002.

In a January 2003 decision, the Board denied  service 
connection for a psychiatric disorder, to include bipolar 
disorder and manic depression, as well as denied  a rating in 
excess of 30 percent for bronchitis.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2004 Order, the 
Court granted a Joint Motion for Remand filed by 
representative for both  parties, vacating the Board's 
January 2003 decision as to the denial of service connection 
for psychiatric disorder, to include bipolar disorder and 
manic depression, and remanding that matter to Board for 
further proceedings consistent  with the Joint Motion.  Also 
in the February 2004 Order, the Court dismissed the matter of 
the Veteran's entitlement to a rating in excess of 30 percent 
for bronchitis.

In April 2004 and January 2006, the Board remanded the claim  
for service connection for a psychiatric disorder to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for further development  After accomplishing further action, 
on each occasion the AMC returned the claim to the Board for 
further consideration.

In June 2006 ,  the Board denied service connection for a 
psychiatric disorder, to include bipolar disorder and manic 
depression.  The Veteran appealed this decision to the Court.  
In an October 2007 Order, the Court granted a Joint Motion 
for Remand filed by the parties, vacating the Board's June 
2006 decision.

In March 2008, the Board again remanded the claim for service 
connection for psychiatric disability to the RO, via the AMC, 
for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a September 2009 supplemental SOC (SSOC)) and 
returned the matter to the appeal to the Board for further 
consideration.

As a final preliminary matt4er, the Board notes that, in  
December 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, without a 
waiver of initial RO consideration of the evidence.  However, 
the evidence consists of a copy of a private social service 
record that was already of record at the time of the initial 
March 2002 RO denial of the claim, and Internet articles 
which essentially duplicate Internet articles previously 
submitted by the Veteran and considered by the RO (as 
reflected in a February 2006 SSOC).  Under these 
circumstances, the evidence is not considered pertinent 
additional evidence warranting a remand pursuant to 38 C.F.R. 
§ 20.1304 (2009)


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A psychiatric disability-most t recently diagnosed as 
bipolar disorder-was  not shown in service or for many years 
thereafter, and the competent and persuasive evidence 
establishes no nexus between any current  psychiatric 
disability and the Veteran's s military service.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include bipolar disorder and manic depression, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2001 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The March 2002 RO rating decision reflects 
the initial adjudication of the claim on appeal..  

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the 
September 2009 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists available service 
medical records, post-service medical records, outpatient 
treatment records and VA examination reports.  Also of record 
and considered in connection with the appeal are various 
written statements by the Veteran and by his representative, 
on his behalf.  

The Board also finds that no further RO action in this claim, 
prior to appellate consideration, is warranted.  The Veteran 
has indicated that he was seen during 1969 and 1970, and in 
1977 at the VA Medical Center (VAMC) at Highland Drive.  The 
evidence of record, to include an August 2001 VA letter, 
reflects VA's attempts to obtain those records, and that the 
Veteran was notified of his responsibility to make sure that 
VA received such records.  In an April 2002 SOC, the RO noted 
that the attempts to obtain those records were to no avail, 
documenting that the response from that VA facility was that 
there were inactive records from January 1977, which were 
retired and could not be retrieved.  In the March 2008 
remand, the Board instructed the RO to again attempt to 
obtain all records of the Veteran's treatment for a 
psychiatric disability from the VAMC Highland Drive from 
1969, 1970, and 1977.  In April 2008, the AMC requested the 
aforementioned records from the VAMC Highland Drive.  In 
response, the VAMC Highland Drive furnished the records they 
had, which consisted of records from April to November 2001.  
In the September 2009 SSOC, the RO informed the Veteran that 
the records obtained from the VAMC Highland Drive only 
spanned from April 2001 to November 2001.  The Veteran has 
not responded to the September 2009 SSOC. 

In light of the s multiple efforts to obtain the 1969, 1970, 
and 1977 records from the VAMC Highland Drive, and in view of 
the Veteran's non-response to the September 2009 SSOC, the 
Board finds that all reasonable efforts have been made to 
obtain the aforementioned records.  Under these 
circumstances, the Board finds that the RO/AMC has fulfilled 
its duty to obtain these records, to the extent possible, and 
that no further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

An October 1964 private psychological consultation record 
indicates that the appellant was "liable to emotional 
illness of some sort, probably psychosomatic, but work and 
home and some social help is the best approach."

A review of the available service medical records reveals 
that, in the report of a physical examination t of the 
Veteran accomplished in March 1968, it is noted that the 
purpose of that exam was "lost medical record + POR" (or 
Prior to Overseas Readiness).  Clinical evaluation of the 
Veteran at the time of this examination revealed no pertinent 
psychiatric defects and no significant or interval history, 
diagnosis, or treatment of a psychosis was reported.  A 
service medical record dated May 1968 shows that the Veteran 
was hung over after an intoxicating evening.  There are two 
indications in the Veteran's service medical records that he 
received refills for Librium in December 1968 and February 
1969, but the service medical records are otherwise negative 
for any history, diagnosis, or treatment of a psychosis.  On 
the medical history report that accompanied his separation 
examination of April 1969, the Veteran reported that, among 
other things, he suffered from frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble.  However, the examiner noted in 
his summary on this report that these complaints were all due 
to daily tension.  The Veteran's separation physical 
examination in April 1969 also was negative on clinical 
evaluation for any psychiatric defects and any significant or 
interval history, diagnosis, or treatment of a psychosis.

VA medical records, dated between February 1970 and March 
2001, reflect that in March 2001, the Veteran presented with 
a four day history of increased anxiety and difficulty 
sleeping, no suicidal or homicidal ideation, and was alert 
and oriented x 3.  The Veteran answered the examiner's 
questions appropriately, although he showed somewhat of a 
paranoid affect and a little bit of an agitation.  No 
assessment was provided at the time of this examination.

In March 2001, the Veteran was admitted to Westmoreland 
Hospital for treatment of f his bipolar disorder.  He was 
discharged several days later in April 2001.  The discharge 
report revealed that the Veteran was treated for his bipolar 
disorder.  The discharging physician noted by history an 
episode of treatment while in the Army approximately 30 years 
before; and that the Veteran reported that he was treated for 
manic depression and treated with Sinequan and Librium at 
that time.  No comment with respect to the etiology of the 
psychiatric disorder was provided.

In April 2001, the Veteran was diagnosed with bipolar 
disorder after being admitted to the psychiatric ward at VAMC 
Highland Drive.  The discharge summary prepared at the time 
of the Veteran's discharge on April 13, 2001, indicates that 
this was the first known admission of the veteran to VAMC 
Highland Drive and that he had been transferred from 
Westmoreland Hospital after being initially admitted to that 
hospital on March 28, 2001, for suicide threats and a suicide 
gesture with a suicide note.  

At the time of his admission to  VAMC Highland Drive, the 
Veteran denied suicidal or homicidal thoughts, had no 
symptoms, was vaguely confused, and was unable to name his 
outpatient physician.  Physical examination of the veteran at 
Westmoreland Hospital was noted and had revealed a well-
nourished, well-developed male in no acute distress.  On 
neurological examination at VAMC Highland Drive,  the Veteran 
was alert and oriented x 3, and  there were no focal 
abnormalities.  It was noted that the Veteran received in-
depth psychiatric and psychological evaluation, and records 
from Westmoreland Hospital were reviewed.  Notes from the 
Veteran's hospital course indicated, among other things, that 
his Librium prescription was discontinued after 2 days, and, 
on discharge, the Veteran no longer needed acute inpatient 
care but could be managed as an outpatient.  Mental status 
examination on discharge revealed that the Veteran was alert 
and oriented x 3, had no suicidality or homicidality, his 
insight and judgment were poor, and he seemed to have some 
deficits secondary to his alcoholism.  The diagnoses 
included, among other things, bipolar disorder, and the 
assigned Global Assessment of Functioning (GAF) score was 30.

The Veteran received an initial psychological evaluation 
while hospitalized at VAMC Highland Drive in April 2001.  It 
was noted that, on admission, the Veteran had some symptoms 
consistent with delirium which had since resolved and had 
presented with symptoms that included, among other things, 
feeling euphoric and also an increase in irritability during 
what he described as two anxiety attacks while working a 
construction job.  He denied physiological symptoms and 
concurrent fear/dread associated with typical panic attack 
episodes.  He reported that he had no suicidal ideation or 
intent during the recent suicide attempt that had prompted 
his hospitalization, and stated that he had called 911 after 
becoming ill and that this illness had prompted his 
hospitalization.  He denied suicidal ideation or intent, 
acknowledged auditory hallucinations and stated, among other 
things, that he was hearing voices (or experiencing auditory 
hallucinations) at the time of this evaluation, and denied 
significant changes in the frequency or intensity of his 
auditory/visual hallucinations since hospitalization.  The 
Veteran reported a history that included a diagnosis of manic 
depression during a depressive episode at age 22 while he was 
serving in the Army.  Psychosocial history indicated that the 
Veteran's parents had died when he was young and that, after 
the age of 13, he had been raised in an orphanage.  The 
Veteran was divorced, had 3 children with whom he reported 
poor relationships, and was unable to identify social 
activities or contacts with friends.

Mental status examination in April 2001 revealed,  among 
other things, that the Veteran was alert and oriented and, 
overall, no overt signs of delirium or problems with memory 
were noted, mood was mildly euphoric, and affect was broad.  
The Veteran appeared to be experiencing significant auditory 
and visual hallucinations, and significant delusions and 
grandiosity were noted.  Diagnostic impression included, 
among other things, schizoaffective disorder, bipolar type 
(provisional), rule out bipolar I, current episode manic with 
psychotic features, and the Veteran's GAF score was 35 
(indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood).

The patient returned for follow-up outpatient psychiatric 
visits from May to August 2001.  In May 2001, the Veteran 
reported little change in the psychotic symptoms for which he 
had been hospitalized and stated that they had begun 
simultaneously with the emergence of mania after several 
years of low-grade depression.  The Veteran's primary 
symptoms at that time were euphoria, auditory hallucinations, 
and religious delusions, and the examiner noted that the 
Veteran's symptoms had changed due to less activation.  The 
Veteran denied any changes in side effects and also denied 
ever having suicidal ideation, and no homicidal risk or 
inability to care for self indicators were demonstrated.  The 
psychiatrist's assessment included, among other things, 
bipolar manic with "mood-cong" psychosis.  In July 2001, the 
psychiatrist noted that the Veteran's mania and psychosis 
were largely resolved, and the assessment was changed to 
bipolar manic with "mood-cong" psychosis, late onset.

On neuropsychological evaluation and testing in August 2001, 
the VA clinical psychologist who saw the Veteran administered 
various tests and conducted a clinical interview.  The 
Veteran reported mild memory problems for the previous two 
years and could identify no event coinciding with the onset 
of these problems, denied any difficulty performing the 
activities of daily living or any history of head trauma, 
seizures, or exposure to toxic substances.  The examiner 
referred to the Veteran's previous evaluation in April 2001 
for a complete medical history, although he noted that the 
Veteran had reported being treated for "manic depression" 
around the time of his separation from service in 1969 and at 
VAMC Highland Drive following two "manic attacks." The 
Veteran described his mood as "depressed sometimes" and rated 
his level of depression as 4 on a 10-point scale.  The 
Veteran denied suicidal ideation, reported a fair appetite, 
difficulty falling asleep, and waking frequently due to 
"crazy dreams" (although he did not elaborate further on this 
statement).  The Veteran noted that he was employed following 
discharge for 14 years as a machinist and had held other 
employment after that time as well.  He also stated that he 
was estranged from his family because he "said stupid things 
on the phone" while manic, and that his mother had suffered 
from a seizure disorder.

Behavioral observation in August 2001 revealed, among other 
things, that the Veteran was alert, oriented, and 
cooperative, eye contact was appropriate, mood ranged from 
euthymic to anxious, affect was mildly restricted, thought 
associations were circumstantial at times but easily 
redirected, and thought content was normal and non-
delusional.  The Veteran denied hallucinations in any 
modality, psychomotor activity was within normal limits, and 
he exhibited no involuntary movements.  His motivation 
appeared adequate and, with encouragement, he cooperated with 
all test procedures.  Test results indicated, among other 
things, that the Veteran's general intellectual abilities 
fell in the average range.  Diagnostic impression included, 
among other things, bipolar disorder, by history, and the 
Veteran's GAF score was 48 (indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning).

In the record of a follow-up visit in October 2001, the VA 
psychiatrist who saw the Veteran noted that his symptoms had 
changed such that he had no evident mania or psychosis, but 
the other examination results and the examiner's assessment 
were unchanged from the Veteran's August 2001 visit.

When the Veteran presented to establish care at the 
Greensburg VA Outpatient Clinic in October 2001, the examiner 
noted that the Veteran regularly saw a psychiatrist at VAMC 
Highland Drive.  The Veteran's history included, among other 
things, his hospital admission in March 2001 with a manic 
attack and that the Veteran was a bipolar depressive.  The 
Veteran's family and social history were as before, with a 
note that he did not see his children.  Physical examination 
revealed a rather sickly, thin male with very little 
expression, although he was pleasant and "with it." 
Neurologic examination showed that knee jerk and deep tendon 
reflexes were 0 and equal, ankle jerk was 1+ and equal, and 
gross neurologic examination was otherwise normal.  The list 
of the Veteran's medical problems noted at this examination 
included, among other things, bipolar depression, 
hospitalized with manic attack.  No assessment was provided 
at this examination.

In his NOD filed in April 2002, the Veteran stated that he 
was treated for manic depression by various Army 
psychiatrists during service and shortly after discharge.  He 
stated that he was prescribed tranquilizers for depression, 
which he identified as Librium and "Seniquin" and others 
which he could not remember, and that he had had "run ins 
with the law" during service and referred to incidents that 
had occurred while he was assigned to Fort Bragg, North 
Carolina, and in Germany.  According to the Veteran, these 
incidents related to destroying public property and he 
assumed that they were due to frustration caused by his 
depressive disorder.  The Veteran stated on his Form 9, filed 
in May 2002, that he had been treated for "manic/depression 
bipolar" while in service and shortly after discharge, that 
he did not have any problems until entering service, and that 
he remembered seeing Army psychiatrists.

In a May 2005 VA examination report, the examining 
psychologist (Ph.D.), noted that the claims file was 
reviewed.  The examiner diagnosed the Veteran with episodic 
alcohol abuse and bipolar disorder, the most recent episode 
depressed.  The examiner noted that the Veteran had been 
treated for several years for bipolar disorder.  The examiner 
opined that the bipolar disorder did not begin in the 
service, or within one year after.  In reaching  this 
conclusion, the examiner indication that the  whole evidence 
presented had been considered.  The service medical records 
reveal that the Veteran was treated for intoxication and 
injury after a night of drinking.  Librium had been 
prescribed at times to deal with the Veteran's anxiety 
symptoms, as well as to aid with alcohol withdrawal.  The 
examiner explained that it was unclear why the Veteran was 
prescribed Librium in the service; however, the record 
indicated that his primary care physician prescribed Librium 
during a visit for wart removal.  

The examiner noted that, thereafter,  the records only note 
that the Veteran obtained refills of medication.  There were 
no treatment notes suggesting that he should have been seen 
by psychiatry, no notes documenting any psychiatric symptoms 
and no evidence to suggest that he was treated by psychiatry 
while in the military.  The Veteran's statement regarding 
when he was treated was somewhat inconsistent during the 
interview.  Initially, the examiner reported that the Veteran 
stated that he had been treated as an outpatient while he was 
still in the service, and later amended that when questioned.  
As noted previously, the Veteran had reported the he had 
experienced nightmares, depression, difficulty sleeping, and 
nervousness while in the service.  As noted in other reports, 
however, it was indicated that all of these symptoms were due 
to daily tension, not due to a psychiatric disorder.  

The examiner noted that the Veteran's August 2001 statement  
that he had been seen by several psychiatrists and prescribed 
medications in a private hospital in 1969 and 1970 and that 
he was treated with Librium and Sinequan in 1977, was not 
supported by the available records.  Given his ability to 
maintain consistent employment at that time, any psychiatric 
symptoms that may have been present were not interfering with 
his employment.  The examiner explained that Librium was 
typically used to treat anxiety and to help when individuals 
were withdrawing from alcohol, and it was not a medication 
that was used to treat bipolar disorder.

With respect to the Veteran's April 2002 statement  that he 
had had run-ins with the law, the examiner commented that, at 
that point, the Veteran indicated that it was for destroying 
public property.  The examiner reported that the Veteran had 
assumed that these instances were due to his frustration 
caused by his depressive disorder.  During the interview, the 
Veteran indicated that he was frustrated at that time, but he 
stated that the frustration was due to being drafted into the 
military when he did not want to serve at that time.  The 
examiner offered  that it would be highly unusual for someone 
who was suffering from depression to destroy public property; 
that was not consistent with a diagnosis of major depressive 
episode.  Typically, during those times, individuals have 
less energy and were much less active.

The examiner opined that the Veteran's medical records from 
service, outpatient records since 2001, and reported from 
family during his inpatient admission suggested that chronic 
alcohol abuse or dependence had been the primary issue 
throughout his adult life.  This had led to estrangement from 
family and likely contributed to his reported depressive 
feelings.  The report was also reviewed by a Board Certified 
Psychiatrist who agreed and concurred with the findings.

In August 2005, the Veteran submitted duplicate copies of his 
service medical records that document that he was prescribed 
Librium during service ( already of record) and medical 
articles obtained from the Internet regarding psychiatric 
medications and the history of Librium.

In October 2005, the Veteran submitted documents from a 
history of psychiatric medicine prepared by Leonard Rappa, 
Pharm.D., BCPP.  According to the excerpt, in the 1950s and 
1960s, Librium was originally thought to help with depression 
and anxiety, but it is now known that it can cause 
depression.

An October 2005 Social Security Administration Disability 
Determination shows that the Veteran was considered disabled 
as of February 26, 2003.  The determination form listed a 
primary diagnosis of chronic obstructive pulmonary disease 
and a secondary diagnosis of bipolar disorder.

Additional VA outpatient records dated from November 2001 
through March 2009 reveal that the Veteran has continued to 
receive follow-up treatment for bipolar disorder.

In December 2009, the Veteran's representative submitted a 
copy of a private social service record from October 1964 
which referred the appellant to a psychiatric consultation 
(which was already of record) and medical articles obtained 
from the Internet regarding Librium.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  A chronic disease will be considered to have 
been incurred in service when manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307.  A psychosis shall be a considered chronic 
disease within the meaning of 38 C.F.R. § 3.307.  38 C.F.R. 
§3.309.

In this case, the Veteran's enlistment physical examination 
report has not been associated with the file.  When service 
medical records are missing, the Board has heightened duties 
to explain its findings and to consider the benefit-of-the-
doubt doctrine.  See Godfrey v. Brown, 8 Vet. App. 113, 118 
(1995), and Russo v. Brown, 9 Vet. App. 46, 51 (1996), both 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
its reasons and bases, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds persuasive or non-persuasive, and provide the 
reasons for rejecting any material evidence favorable to the 
veteran.  Id.  The benefit-of-the-doubt rule provides that, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of a material issue, 
the benefit of the doubt in resolving such an issue is given 
to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

Considering all of the evidence in light of the above, the 
Board finds that the Veteran is not entitled to service 
connection for  psychiatric disability, to include bipolar 
disorder and manic depression.  

The Board recognizes that private treatment records from 
October 1964, before the Veteran entered active duty, relate 
that the appellant was liable to emotional illness of some 
sort.  However, no diagnosis of a psychiatric disorder was 
then given.  Thus,  the evidence does not show that he had a 
diagnosed psychiatric disability prior to entering active 
service.  

As aptly noted, there was no history, diagnosis, or treatment 
of manic depression (bipolar disorder) while the Veteran was 
in service or within one year of separation from service.  
Although the Veteran's enlistment physical examination report 
was not available for review, subsequent physical examination 
in March 1968 indicated that the record of the Veteran's 
enlistment examination may have been lost.  More importantly, 
the Veteran's in-service physical examination in March 1968 
showed that he had no pertinent history, treatment, or 
diagnosis of a psychiatric disorder at that time.  Further, 
although the Veteran's reported medical history at his 
separation physical examination in April 1969 referred to 
trouble sleeping, nightmares, depression, and nervousness, 
the examiner who reviewed this history noted that all of 
these complaints were due to daily tension.  Finally, it is 
noted that the examiner who conducted the Veteran's 
separation physical examination in April 1969 took the 
Veteran's history and still concluded that he had no 
psychological or neurological abnormalities on separation 
from service.  Hence, no psychiatric disability was shown in 
service.

Moreover, when the Veteran filed an original claim for 
compensation benefits in July 1969, approximately three 
months following his discharge from service, he made no 
reference to any complaints, symptoms, or treatment for a 
psychiatric disability.  VA medical records and examinations 
reports, dated between February 1970 and June 2000, are 
similarly negative for any pertinent complaint or finding.  
Nothing regarding a psychiatric disability is mentioned in 
those reports.  

The first medical evidence of a diagnosis or treatment for a 
psychosis occurred more than 30 years after separation from 
service in March 2001 when the Veteran was admitted to 
Westmoreland Hospital and diagnosed with bipolar disorder.  
The discharging physician noted a history of a psychiatric 
incident during service.  Then, in April 2001, the Veteran 
was admitted to the psychiatric ward at VAMC Highland Drive 
and diagnosed with bipolar disorder.  It appears from a 
review of the Veteran's VA medical records that he was 
employed consistently after separation from service until his 
hospitalization in April 2001, and he remained self-employed 
after that time with few, if any, disruptions in employment 
caused by his manic depression (bipolar disorder).  In July 
2001, the VA examiner who saw the Veteran noted that he 
suffered from late onset bipolar disorder.  And, as recently 
as October 2001, the VA examiner who saw the Veteran 
concluded that he had no evident mania or psychosis and gross 
neurologic examination was normal.

In a detailed and thorough report based on a review of the 
claims file, the May 2005 VA examiner opined that the 
Veteran's diagnosed bipolar disorder did not begin during 
service or within one year after discharge.  The examiner 
also explained that Librium not a medication that was used to 
treat a bipolar disorder.  Instead, it was typically used to 
treat anxiety and to help when individuals were withdrawing 
from alcohol.  The examiner added that the record suggested 
that chronic alcohol abuse or dependence was the primary 
issue facing the Veteran during his adult life, which has led 
to estrangement from family and likely contributed to his 
reported depressive feelings.  With respect to the Veteran's 
reported problems with the law, the examiner noted that it 
would be highly unusual for someone who was suffering from 
depression to destroy public property.

The Board finds that the May 2005 VA psychiatric examiner's 
findings and opinion constitute compelling evidence on the 
medical nexus question.  As noted above, the examiner 
directly addressed the relationship between the Veteran's 
current psychiatric disorder and his military service, based 
on his actual documented medical history and assertions.  
This evidence-which the Board finds is the most probative 
evidence on this point-weighs against the claim for service 
connection for a psychiatric disorder, to include a bipolar 
disorder and manic depression.

The Board has considered the evidence submitted in August and 
October 2005, which includes cumulative copies of service 
records and articles obtained from the Internet regarding the 
history of psychiatric medications, including Librium.  The 
Board finds that these documents lack probative weight 
because they do not specifically address this veteran, to 
include his medical history documented in the claims file.  
Furthermore, the May 2005 VA examiner explained that Librium 
was not a medication that was used to treat a bipolar 
disorder; and that it was typically used to treat anxiety and 
to help when individuals were withdrawing from alcohol.  
Therefore, the Board finds that the evidence submitted in 
August and October 2005 is not probative of the medical nexus 
question.

The remaining evidence on which the Veteran relies to support 
his claim for service connection are his own lay statements 
regarding in-service treatment by Army psychiatrists and 
references to problems with law enforcement during service 
allegedly fueled by frustration stemming from his disability.  
Also, as noted above, the Veteran reported a medical history 
that he was treated for manic depression during a depressive 
episode while serving in the Army.  There is simply no 
evidence in the record to support this contention.

In addition to the medical evidence, the Board has considered 
the Veteran's own assertions, as well as those advanced by 
his representative, on his behalf.  The Board notes that the 
Veteran is  competent to offer evidence as to facts within 
his r personal knowledge, such as the occurrence of an in-
service injury, and his own symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994;Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, the Veteran and  his representative 
are simply not  competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay  assertions as to medical nexus have no 
probative value.  

The Board also points out that the fact that the Veteran's 
own reported medical history of psychiatric problems since 
service appears in some of his medical records does not 
constitute competent evidence of the required nexus.  The 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

For all the foregoing reasons, the Board concludes that a 
psychiatric disability was not incurred in or aggravated by 
service, and that a psychosis may not be presumed to have 
been incurred during service; as such, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for psychiatric disability, to include a 
bipolar disorder and manic depression, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


